
	

114 HR 2412 IH: New Energy for America Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2412
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Thompson of California (for himself, Mr. Cartwright, Mr. Cárdenas, Mr. Blumenauer, Mr. Neal, Mr. Ben Ray Luján of New Mexico, Mr. Peters, Mr. Van Hollen, Mr. Tonko, Mr. Keating, Mr. Welch, Ms. Matsui, Mr. Ted Lieu of California, Ms. Linda T. Sánchez of California, Mr. Pascrell, Mr. Huffman, Mr. Ruiz, Mr. Ellison, Mr. Brendan F. Boyle of Pennsylvania, Ms. Kuster, Mr. Cohen, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the credit for residential energy efficient
			 property and the energy credit.
	
	
 1.Short titleThis Act may be cited as the New Energy for America Act. 2.Extension of residential energy efficient property (a)In generalSubsection (g) of section 25D of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2021.
 (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 3.Extension of energy credit (a)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code of 1986 are each amended by striking periods ending before January 1, 2017 and inserting property the construction of which begins before January 1, 2022.
 (b)Qualified fuel cell propertySection 48(c)(1)(D) of such Code is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. (c)Qualified microturbine propertySection 48(c)(2)(D) of such Code is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022.
 (d)Combined heat and power system propertySection 48(c)(3)(A)(iv) of such Code is amended by striking which is placed in service before January 1, 2017 and inserting the construction of which begins before January 1, 2022. (e)Qualified small wind energy propertySection 48(c)(4)(C) of such Code is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022.
 (f)Thermal energy propertySection 48(a)(3)(A)(vii) of such Code is amended by striking periods ending before January 1, 2017 and inserting property the construction of which begins before January 1, 2022. (g)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			
